Citation Nr: 0031401	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  94-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased original disability rating 
for granuloma annulare, currently rated as 10 percent 
disabling.
 
2.  Entitlement to an increased original disability rating 
for asthmatic bronchitis, currently rated as 10 percent 
disabling.
 
3.  Entitlement to a compensable original disability rating 
for mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Waco, Texas which, in pertinent part, granted 
service connection for skin, low back, and bronchitis 
disabilities, assigning a noncompensable (0 percent) rating 
for each disability.

The case was transferred to the Denver, Colorado, RO which 
entered a May 1994 rating action effectuating a January 1994 
hearing officer's decision that granted 10 percent ratings 
for the veteran's skin and bronchitis disabilities effective 
back to the date of the initial grant of entitlement to 
service connection.  A noncompensable rating for the low back 
disability was confirmed.  This case was remanded for further 
evidentiary development previously in October 1996 and July 
1998.  


REMAND

After careful review of the record, the Board finds that this 
case is still not ready for appellate review.  

Recent legislation places new requirements on VA to provide 
assistance to veterans with the development of evidence in 
support of claims for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096  (2000) (to be codified at 38 U.S.C.A. § 5103A).  This 
duty to assist requires that VA make reasonable attempts to 
obtain relevant evidence identified by the veteran, including 
private medical records.  If VA is not able to obtain such 
evidence, it must then notify the veteran of this fact.  An 
even higher level of assistance is required by VA in regard 
to service or VA records or other evidence in possession of a 
Federal agency.  Id.; see also 38 U.S.C.A. § 5106 (West 
1991); VBA Fast Letter 00-87 (November 17, 2000).  

In this case, in a March 200 letter the veteran identified 
additional medical evidence relevant to his claim for 
increased original disability ratings for his skin and low 
back disabilities.  

In a January 2000 Supplemental Statement of the Case, the 
veteran was informed that he had 60 days in which to submit 
additional evidence.  His March 2000 letter was received 
before he was informed that his appeal was being certified to 
the Board.  

In the March 2000 letter to the RO, he indicated recent 
medical treatment of these conditions by a primary health 
care provider, Dr. George N. Reinhardt, MD.  He also asserted 
that he underwent magnetic resonance imaging (MRI) and, 
subsequently, back surgery on October 26, 1999 by Dr. James 
Sceats, Jr.  Medical records pertaining to this asserted 
medical treatment are not of record and there is no 
indication from the claims file that an attempt was made by 
VA to obtain such records.

In regard to the claim for an increased original disability 
rating for asthmatic bronchitis, the Board finds that the 
March 2000 letter did not identify any additional medical 
treatment for that disability.  However, that issue must also 
be remanded, for other reasons.

In the Board's July 1998 remand, it noted that the 
regulations governing the rating of respiratory disorders 
were amended during the pendency of the appeal.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2000).  As such, it 
specifically requested that the veteran's asthmatic 
bronchitis claim be readjudicated by the RO pursuant to the 
rating criteria most favorable to his claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO's January 2000 
Supplemental Statement of the Case shows consideration of 
neither the old nor amended regulations and does not provide 
the veteran with the text and citation to any of the 
pertinent regulations.  It is noteworthy that the veteran 
failed to report for VA examination of his disabilities and 
the RO apparently reviewed the claim only in the context of 
38 C.F.R. § 3.655 (2000), which addresses the consequences of 
such a failure.  Nevertheless, § 3.655 requires that when a 
claimant fails to report for VA examination as part of an 
original claim for compensation, such as the case here, the 
claim is to be adjudicated based on the evidence of record.  
38 C.F.R. § 3.655(b) (2000).  Therefore, the Board finds that 
the RO failed to follow the instructions in its prior remand.  
As such, another remand is required.  Stegall v. West, 11 
Vet. App. 268, 270 (1998). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain any 
and all records pertaining to the 
veteran's skin and back disabilities from 
his primary care provider, George N. 
Reinhardt, MD, and from Dr. James Sceats, 
Jr. related to the veteran's October 1999 
back surgery.  If additional information 
or signed release forms, VA Form 4142, 
are necessary to complete this request, 
the RO should contact the veteran and 
provide him with the opportunity submit 
the necessary information and to execute 
and return the necessary authorization 
forms.  If its attempts are unsuccessful, 
the RO should take all necessary action 
to ensure that VA meets its duty to 
assist pursuant to Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  

Copies of all correspondence as well as 
all records obtained should be made part 
of the claims folder. 

2.  Thereafter, the RO should review its 
prior decision as to the veteran's claims 
on appeal to determine if any change is 
warranted.  Any and all additional 
evidence should be considered.  The RO 
must specifically consider both the old 
and amended VA regulations regarding the 
rating of respiratory disorders, 
38 C.F.R. § 4.97 (1996), and 38 C.F.R. 
§ 4.97 (2000), employing the version of 
the law more favorable to the veteran's 
claim.

3.  If any part of the RO's decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case which 
summarizes all additional pertinent 
evidence, fully cites any additional, 
applicable legal provisions, and reflects 
detailed reasons and bases for the 
decisions reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
veteran needs to take no action until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


